Per Curiam.

The basic question presented is whether the hypothetical question propounded to the medical witness for the purpose of establishing the proper causal connection between the alleged injury and disability was sufficient in inquiring as to any causal relationship,” or was it necessary that it inquire as to “a direct or proximate causal relationship,” in order to render the answer thereto admissible in evidence.
This court is of the opinion that any deficiency in the question was cured by the answer thereto, and the trial court was in error in refusing to admit the answer which met the requirement as to proximate cause. Fox v. Industrial Commission, 162 Ohio St., 569, 125 N. E. (2d), 1.
The judgment is reversed and the cause remanded to the Court of Common Pleas for a new trial.

Judgment reversed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.